DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIOKA et al. (US 2018/0075965) in view of KUDO et al. (US 2017/0169930).
With respect to claim 1, YOSHIOKA discloses an inductor component comprising: a multilayer body including a magnetic layer (figure 1 discloses an inductor component 1 with multiple layers); an inductor wiring disposed inside the multilayer body (spiral windings 21, 22); and an external terminal exposed from the multilayer body (external terminals 41-43), wherein the multilayer body or the external terminal has an overlapping region which is disposed on the inductor wiring and a non-overlapping region which is out of contact with the inductor wiring (figures 3, 5 discloses an overlapping region disposed on the external terminals and non-overlapping region that is not in contact with the inductor wiring/not in contact with the terminals).
YOSHIOKA; however, does not expressly disclose that a reflection spectrum of the overlapping region is different from reflection spectra of the non-overlapping region when irradiated with light having a prescribed wavelength from an outer surface side.
KUDO discloses that a visual spectra of metal (63) is different than a magnetic composite body (30) and other elements, figure 4, paragraph 0128-0129.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have visually inspected the inductor component 1 and thus differentiate the different components from one another, for example.
With respect to claim 2, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 1, wherein the light having the prescribed wavelength is in the wavelength range of visible light.  YOSHIOKA and KUDO disclose that elements with different material composition are seen/visible differently.
With respect to claim 3, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 1, wherein the external terminal has: an overlapping portion that corresponds to the overlapping region and is disposed on the inductor wiring; and a non-overlapping portion that corresponds to the non-overlapping region.  YOSHIOKA discloses in figures 3, 5 an overlapping region disposed on the external terminals corresponding to the inductor wiring and non-overlapping region that is in contact with the inductor wiring/in contact with the terminals.
With respect to claim 4, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 3, wherein a size of irregularities on an outer surface of the overlapping portion differs from a size of irregularities on an outer surface of the non-overlapping portion.  YOSIOKA and KUDO discloses that material composition/size or irregularities are different for the overlapping and the non-overlapping portions and thus are seen differently.
With respect to claim 5, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 4, wherein the size of the irregularities on the outer surface of the non-overlapping portion is larger than the size of the irregularities on the outer surface of the overlapping portion.  Figure 4 of KUDO discloses that the sizes of irregularities are different for overlapping and non-overlapping regions.
With respect to claim 6, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 1, wherein the multilayer body further includes a non-magnetic insulating coating disposed on an outer surface of the magnetic layer and has: an overlapping portion that corresponds to the overlapping region and is part of the insulating coating that is disposed on the inductor wiring; and a non-overlapping portion that corresponds to the non-overlapping region and is part of the insulating coating that is disposed on the magnetic layer.  Insulating coating 50, 70 is disposed on an outer surface and corresponds to the overlapping and non-overlapping portions.
With respect to claim 7, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 6, wherein the inductor wiring can be identified through the insulating coating.  YOSHIOKA discloses using epoxy resin for the insulating coating that is known to be transparent and thus the elements/wiring can be view.
With respect to claim 8, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 1, wherein the inductor wiring includes: a spiral wiring member extending in a direction parallel to a principal surface of the magnetic layer; and a vertical wiring member that extends in a direction orthogonal to the principal surface of the magnetic layer and is connected to the spiral wiring member and to the external terminal.  YOSHIOKA discloses in figures 2-3 spiral wiring members 21, 22 with vertical wiring members 31, 32.
With respect to claim 9, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 1, wherein the vertical wiring member includes a columnar wiring member passing through the magnetic layer in a thickness direction thereof.  Figure 3 discloses columnar wiring members 31, 32 passing through the magnetic layer.
With respect to claims 10-11, YOSHIOKA in view of KUDO disclose the inductor component according to one of the Claims, wherein the external terminal includes a plurality of conductive layers, wherein one of the plurality of conductive layers that forms an outer surface contains Au or Sn.  YOSHIOKA discloses in paragraph 0121 that the external terminals comprise plural conductive layers including Au or Sn.
With respect to claim 12, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 10, wherein a first conductive layer among the plurality of conductive layers that is connected directly to the inductor wiring is formed of Cu or an alloy containing Cu as a main component.  YOSHIOKA discloses in paragraphs 0121, 0140 that copper is the first layer and is a main component.
With respect to claim 13, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 12, wherein the first conductive layer contains Cu in an amount of about 95 wt% or more and Ni in an amount of from about 1 wt% to about 5 wt%.  Paragraph 0121, 0140 discloses providing a coating of Ni to the copper to prevent copper leaching, thus it would have been obvious to a person having ordinary skill in the art to have provided 95% wt of cu and 1 to 5 wt% of Ni; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 14, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 10, wherein a first conductive layer among the plurality of conductive layers that is connected directly to the inductor wiring is formed of Ni or an alloy containing Ni as a main component.  Paragraph 0165 discloses a conductive layer of Ni and alloys containing Ni/Au as a main component.
With respect to claims 18-19, YOSHIOKA in view of KUDO disclose the inductor component according to one of the Claims, wherein the magnetic layer contains a resin and a magnetic metal powder embedded in the resin, wherein the magnetic layer further contains a ferrite powder.  YOSHIOKA discloses that the magnetic layer contains a resin and Fe-based magnetic materials.
With respect to claim 20, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 1, wherein the inductor wiring is formed of Cu, Ag, Au, Fe, or a compound thereof.  YOSHIOKA discloses in paragraph 0141 that the spiral winding is made of Cu.
Claim(s) 15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIOKA et al. (US 2018/0075965) in view of KUDO et al. (US 2017/0169930) in further view of Iwanaga et al. (US 2012/0243143).
With respect to claim 15, YOSHIOKA in view of KUDO disclose the inductor component according to Claim 3; except for, wherein an outer surface of the overlapping portion of the external terminal has a recess located lower than an outer surface of the non-overlapping portion of the external terminal.
Iwanaga discloses depressions G1-G4 provided on a surface of external terminals 14a-14d, the recess/depressions are provided lower than the other surfaces, figures 3-4.
It would have been obvious to a person having ordinary skill in the art to have modify YOSHIOKA and KUDO and include the depressions of Iwanaga, for the purpose of providing a mounting structure for the inductor component, for example.
With respect to claim 17, YOSHIOKA and KUDO in view of Iwanaga disclose the inductor component according to Claim 15, wherein when the thickness of the external terminal is set to 1, the depth of the recess is from about 0.05 to about 1.  Paragraph 0028 of Iwanaga discloses that the thickness T of the external electrode is smaller than the depth D of the depressions.
Allowable Subject Matter
Claim16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Claim 16 is allowable over the prior art of record, because the prior art of record does not disclose wherein the external terminal has a crack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okuzawa et al. (US 2007/0040163) discloses a multilayer electronic component with inductor and external terminals.  NISHIKAWA et al. (US 2018/0294090) discloses a coil component with external electrodes comprising overlapping and non-overlapping regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS AMAYA/Primary Examiner, Art Unit 2836